REASONS FOR ALLOWANCE
Claims 1-7, 9-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a process for preparing a hydrogenated nitrile butadiene rubber latex comprising hydrogenation in the presnces of at least one hydrogenation catalyst and at least one emulsifier wherein the at least one emulsifier is an alkali metal salt or ammonium salt of fatty acids, of alkyl sulfates, of sulfuric monoesters of ethoxylated alkanols, of ethoxylated alkylphenols, of alkylsulfonic acids and of alkylarylsulfonic acids, ethoxylated mono, di- and trialkylphenol or ethoxylated fatty alcohol; alkali metal salt or ammonium salt of mono- or di-C4-C24 alkyl derivatives of bis(phenylsulfonic acid)ether; alkali metal salt or ammonium salt of alkylarylsulfonic acids, alkylsulfonic acids, and of the sulphuric monoester of ethoxylated alkanols.
Claims 2-4, 9-15 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Tao (US 2008/0275174) and Senda (US 2012/0130005).
Tao teaches a process where a latex is hydrogenated in the presence of an emulsifier (abstract). Tao teaches an example where a carboxylated NBR latex is formed (¶39) to which a copper sulfate solution and a Dowfax 2A1 surfactant is added and then hydrogenated (¶41). 
Senda teaches a process where a catalyst solution of palladium acetate and polyvinylpyrrolidone are added together followed by addition to a nitrile rubber latex and hydrogenation with hydrogen at 3 MPa at 50˚C (¶ 96-98). Senda teaches the catalyst is present in about 2,500 ppm based on the rubber (¶96) which corresponds to about 0.25 wt%. Senda teaches 
Tao and Senda fail to teach the specific emulsifiers recited in claim 1. No motivation is present in Tao or Senda to use an emulsifier (surfactant) that falls in the scope of the instant claims.

Because the process of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT C BOYLE/Primary Examiner, Art Unit 1764